Case: 15-60649      Document: 00513685189         Page: 1    Date Filed: 09/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-60649                                 FILED
                                  Summary Calendar                       September 20, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
CHARLES E. WOODS,

              Petitioner

v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR; HELMERICH & PAYNE;
NATIONAL UNION FIRE INSURANCE COMPANY,

              Respondents



                           Petition for Review of an Order
                            of the Benefits Review Board
                                  BRB No. 13-0570
                                  BRB No. 14-0416


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge:*
       Petitioner claims that he was injured while working on a deep-water oil
drilling rig, and seeks compensation for his injury. The Benefits Review Board




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-60649       Document: 00513685189         Page: 2    Date Filed: 09/20/2016



                                      No. 15-60649
affirmed the Administrative Law Judge’s decision denying benefits, and
Petitioner seeks review in this court. We affirm.
       Charles E. Woods worked as a tool pusher on a deep-water oil drilling
rig. On February 2, 2010, he fell approximately six feet out of his top bunk onto
the floor. He reported the incident, but did not fill out an accident report.
Woods continued to work his scheduled twelve-hour shifts for the next fourteen
days. He continued to work his normal fourteen-days on, fourteen-days off cycle
for the next year, until he was removed from the oil rig on February 9, 2011,
for non-injury reasons. On April 15, 2011—fourteen months after his fall—
Woods filed a claim for benefits under the Longshore and Harbor Workers’
Compensation Act as extended by the Outer Continental Shelf Lands Act.
       The Administrative Law Judge (ALJ) found that Woods made a prima
facie case of a compensable injury related to his falling from his bunk; 1 Woods
established that he sustained a physical harm and that an accident occurred. 2
The ALJ correctly determined that “[o]nce a prima facie case is established, a
presumption is created under Section 20(a) that the employee’s injury or death
arose out of his employment.” Port Cooper/T. Smith Stevedoring Co. v. Hunter,
227 F.3d 285, 287 (5th Cir. 2000). “Once the presumption is invoked, the
burden shifts to the employer to rebut it through facts—not mere speculation—



       1  In his Modification Request, Woods also submitted medical records showing
treatment of his left knee, and claimed that a prior work-related knee injury was exacerbated
by his fall from his bunk. The ALJ found that Woods did not make a prima facie case of a
compensable injury “supporting any left knee injury connected to the bunk bed incident.” The
Benefits Review Board (BRB) thoroughly addressed Woods’s claims on this point, and
“affirm[ed] the administrative law judge’s rejection of [Woods’s] left knee injury claim.” We
agree with the BRB for the reason stated in its Decision and Order; no further discussion is
necessary.
       2 All references to the ALJ’s findings refer to the ALJ Modified Decision and Order

issued on July 22, 2014. The ALJ issued a prior Decision and Order in this case, but the
Benefits Review Board remanded the issue back to the ALJ after Woods submitted a
Modification Request and additional medical evidence. The BRB considered the ALJ’s
Modified Decision and Order, affirming it on appeal.
                                             2
    Case: 15-60649    Document: 00513685189     Page: 3   Date Filed: 09/20/2016



                                 No. 15-60649
that the harm was not work-related.” Conoco, Inc. v. Dir., Office of Worker’s
Comp. Programs, U.S. Dep’t of Labor, 194 F.3d 684, 687–88 (5th Cir. 1999). “If
the presumption is rebutted by the employer, the ALJ is then obliged to weigh
all of the evidence of record to determine whether the injury arose out of the
Claimant’s employment.” Ceres Gulf, Inc. v. Dir., Office of Worker’s Comp.
Programs, 683 F.3d 225, 229 (5th Cir. 2012).
      Here, the ALJ held that Woods’ employer successfully rebutted the
presumption by presenting credible evidence of the following facts:
      (1) [Woods] worked a 14-day period after the accident and continued to
          work his regular schedule on the oil drilling rig until February 9,
          2011, when employer removed him from the rig due to his refusal to
          stop “investigating” his nephew’s accident;
      (2) the medical records of [Woods’s] family physician, Dr. Corkern, do not
          support [Woods’s] testimony that he reported lower back, right hip
          and knee pain on February 18, 2010, in that Dr. Corkern’s records
          first note these complaints on March 1, 2011;
      (3) [Woods’s] refusal of employer’s February 2011 offer of land-based
          work because he was upset about his nephew’s accident and his
          mother’s illness, rather than because of injury;
      (4) [Woods’s] failure to report to employer any alleged injuries related to
          the February 2, 2010 work accident until March 24, 2011;
      (5) the normal MRIs of claimant’s spine on March 7, 2011;
      (6) the statement by Dr. Lovell, a neurosurgeon, that [Woods] has mild
          spinal degeneration unrelated to an accident;
      (7) the similar diagnosis by Dr. Prada that [Woods] received before
          undergoing laser surgery;
      (8) [Woods’s] requesting that his stepson, an MRI technologist, help him
          find a doctor who would support his claim;
      (9) [Woods’s] refusal to cooperate with employer’s investigation of the
          claim; and
      (10) [Woods’s] post-accident ability to engage in strenuous activity at
         home.



                                       3
    Case: 15-60649      Document: 00513685189      Page: 4    Date Filed: 09/20/2016



                                   No. 15-60649
Based on these facts, the ALJ confirmed that “no physician has linked
[Woods’s] bunk fall to any condition and surgical need.” Rather, the ALJ
concluded that “credible evidence shows that [Woods] was not a credible
witness and did not sustain any severe injuries from his bunk bed fall.” The
ALJ denied Woods’s claim as lacking merit, and Woods appealed to the
Benefits Review Board (BRB), which affirmed. Woods now seeks review in this
court.
         The BRB must uphold the ALJ’s factual findings if they are supported
by substantial evidence. 33 U.S.C. § 921(b)(3). “Substantial evidence is that
relevant evidence—more than a scintilla but less than a preponderance—that
would cause a reasonable person to accept the fact finding.” Coastal Prod.
Servs. Inc. v. Hudson, 555 F.3d 426, 430 (5th Cir. 2009) (quoting Dir., OWCP
v. Ingalls Shipbuilding, Inc., 125 F.3d 303, 305 (5th Cir. 1997)). We review
decisions of the BRB to determine only whether it “correctly concluded that the
ALJ’s order was supported by substantial evidence on the record as a whole
and is in accordance with the law.” Ingalls Shipbuilding, Inc. v. Dir., OWCP3,
991 F.2d 163, 165 (5th Cir. 1993) (quoting Avondale Indus., Inc. v. Dir., Office
of Workers’ Comp. Programs, 977 F.2d 186, 189 (5th Cir. 1992)).
         We find that substantial evidence supported the BRB’s decision. Put
simply, the ten facts cited above “throw factual doubt” on Woods’s claim that
any back or hip pain he may have suffered was caused by his fall from his bunk.
Ceres Gulf, 683 F.3d at 231. Therefore, for the reasons cited by the BRB, the
decision of the BRB is AFFIRMED. 3




        Woods’s motion to strike the testimony of Penny Woods and David Smith from the
         3

administrative record is DENIED.
                                          4